Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US Patent 10319335 in view of Jouseen et al., US PGPUB 20140097251 hereinafter referenced as Jouseen.

As to claim 1, Park discloses an electronic device comprising: a memory; a display (display 220, fig. 9); and 
a processor comprising a plurality of cores generating a plurality of frames comprising a first frame and a second frame (e.g. image processor 250, fig. 9), 
wherein the processor is configured to: identify a first time spent for generating the first frame to be displayed on the display and a second time corresponding to a frame rate of the display (first active duration A1 and second active duration A2, fig. 7), 
determine whether to perform an operation of controlling the plurality of cores for reducing a time for generating the second frame, based on a result of comparison between the first time and the second time (as shown in fig. 4, when the first usage decreases, the frequency controller 114 may adjust the first frequency control signal CFCS to decrease the first frequency F1 so that the number of the instructions processed by the CPU 111 decreases relative to the specific time duration), 
determine a size of a load for processing a thread related to generation of the second frame, based on a ratio between the first time and the second time (The processor 310 may perform various calculations or tasks, fig. 3). 
Park does not specifically disclose in response to the determination to perform the operation of controlling the cores, allocate at least one of the plurality of cores as cores to process the thread, based on the determined size of the load, determine an operation frequency of the cores, based on the determined size of the load, and control the cores to generate the second frame according to the determined operation frequency.
However, in the same endeavor, Joussen discloses in response to the determination to perform the operation of controlling the cores, allocate at least one of the plurality of cores as cores to process the thread, based on the determined size of the load, determine an operation frequency of the cores, based on the determined size of the load, and control the cores to generate the second frame according to the determined operation frequency ([0041] FIG. 24 is a block diagram showing a multi-core process in which image frame data is concurrently assigned to a first core running a vision system process and a second core running a ID/code decoding process based on image information provided by the first core).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park to further include Joussen’s multi-core process in order to desirably and advantageously employed to enhance overall operation and versatility.

As to claim 11, Park discloses a method of operating an electronic device, the method comprising: identifying a first time spent for generating a first frame among a plurality of frames comprising the first frame and a second frame to be displayed on a display of the electronic device and a second time corresponding to a frame rate of the display (e.g. the process in first active duration A1 and second active duration A2, fig. 7);
determining whether to perform an operation of controlling a plurality of cores implemented in a processor of the electronic device for reducing a time for generating the second frame, based on a result of comparison between the first time and the second time (as shown in fig. 4, when the first usage decreases, the frequency controller 114 may adjust the first frequency control signal CFCS to decrease the first frequency F1 so that the number of the instructions processed by the CPU 111 decreases relative to the specific time duration);
determining a size of a load for processing a thread related to generation of the second frame, based on a ratio between the first time and the second time (The processor 310 may perform various calculations or tasks, fig. 3),
Park does not specifically disclose in response to the determination to perform the operation of controlling the plurality of cores; allocating at least one of the plurality of cores as cores to process the thread, based on the determined size of the load; determining an operation frequency of the plurality of cores, based on the determined size of the load; and controlling the plurality of cores to generate the second frame according to the determined operation frequency.
However, in the same endeavor, Joussen discloses in response to the determination to perform the operation of controlling the plurality of cores ([0031] FIG. 14 is a flow diagram of the generalized operation of a scheduling algorithm/process for use in assigning system operation tasks and vision system tasks to cores in the multi-core processor of the vision system of FIG. 1); 
allocating at least one of the plurality of cores as cores to process the thread, based on the determined size of the load ([0032] FIG. 15 is a block diagram showing a multi-core process in which an image frame is divided into multiple parts that are assigned to be processed in multiple cores, respectively); 
determining an operation frequency of the plurality of cores, based on the determined size of the load ([0034] FIG. 17 is a flow diagram showing the dynamic assignment of cores to image processing and non-image processing system tasks based upon current trigger frequency); and 
controlling the plurality of cores to generate the second frame according to the determined operation frequency (e.g. [0097] at a higher trigger frequency one core (e.g. C1) is assigned to decoding, while the one or more other core(s) (e.g. C2) can perform both decoding and system tasks).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park to further include Joussen’s multi-core process in order to desirably and advantageously employed to enhance overall operation and versatility.

As to claim 2, the combination of Park and Jouseen discloses the electronic device of claim 1. The combination further discloses the processor is further configured to: determine a first size of the load for processing the thread for generating the second frame, based on a size of a load of a thread related to generation of another frame generated earlier than the first frame and the ratio between the first time and the second time, identify a second size of a load for processing a thread for generating the second frame calculated by a scheduler implemented in the memory, and determine a larger size between the first size and the second size as the size of the load for processing the thread for generating the second frame (Jouseen, 0035] FIG. 18 is a block diagram showing a multi-core process in which IDs/codes in each image frame are dynamically assigned to cores in a manner that more efficiently balances the processing load across the group of cores).

As to claim 3, the combination of Park and Jouseen discloses the electronic device of claim 2. The combination further discloses the electronic device further comprises: a framework configured to generate the plurality of frames; and a kernel configured to allocate resources for generating the plurality of frames, wherein the framework transmits the first time and the second time to the kernel, and wherein the kernel comprises: a load calculation circuitry configured to determine the first size for generating the second frame, based on a result of the comparison between the first time and the second time; and a governor configured to determine an operation frequency of a core, based on the determined size (Jouseen, [0032] FIG. 15 is a block diagram showing a multi-core process in which an image frame is divided into multiple parts that are assigned to be processed in multiple cores, respectively).

As to claim 4, the combination of Park and Jouseen discloses the electronic device of claim 2. The combination further discloses the scheduler is configured to: determine a larger size between the first size and the second size as the determined size of the load for processing the thread corresponding to the second frame, and determine a core to process the thread for generating the second frame, based on the determined size of the load (Jouseen, [0035] FIG. 18 is a block diagram showing a multi-core process in which IDs/codes in each image frame are dynamically assigned to cores in a manner that more efficiently balances the processing load across the group of cores).

As to claim 5, the combination of Park and Jouseen discloses the electronic device of claim 1. The combination further discloses the processor is further configured to change the core allocated as the core to process the thread for generating the second frame into another core, based on the determined size of the load (Jouseen, [0033] FIG. 16 is a block diagram showing a multi-core process in which an image frame is assigned to be processed in one core, while another core performs one or more system tasks).

As to claim 6, the combination of Park and Jouseen discloses the electronic device of claim 1. The combination further discloses the processor is further configured to: identify whether an application for generating the first frame is a foreground application, and determine whether to perform the operation of controlling the plurality of cores for reducing the first time in response to identification that the application is a foreground application.

As to claim 7, the combination of Park and Jouseen discloses the electronic device of claim 1. The combination further discloses the processor is further configured to: identify, when the first frame is a frame to be first displayed among the plurality of frames, a progress level of an operation for generating the first frame at every preset time while the first frame is generated, and determine whether to perform the operation of controlling the plurality of cores for reducing the first time, based on the progress level of the operation for generating the first frame (Jouseen, [0013] Illustratively, the step of decoding can entail decoding an image in at least one for the plurality of cores, and after a predetermined time interval if (a) the image remains undecoded, and (b) it is probable that the image can be decoded with more time, the image continues to be decoded in another of the plurality of cores).

As to claim 8, the combination of Park and Jouseen discloses the electronic device of claim 7. The combination further discloses the processor is further configured to: identify whether the time spent for generating the first frame is longer than or equal to the second time, based on the progress level of the operation for generating the first frame, and determine whether to perform the operation of controlling the plurality of cores for reducing the first time in response to identification that the time spent for generating the first frame is longer than or equal to the second time (Park, When the frame update command FUC is applied and the frame data FD is generated, the frame buffer 130 activates the frame update signal FUD and the display controller 120 increase the frame per second signal FPS, fig. 1).

As to claim 9, the combination of Park and Jouseen discloses the electronic device of claim 1. The combination further discloses the first frame comprises two or more subframes having different frame rates, and wherein the processor is further configured to determine whether to perform the operation of controlling the plurality of cores for reducing the first time in every subframe (Jouseen, [0063] The FPGA 210 functions to provide certain pre-processing operations on the image in order to increase speed and efficiency of image data handling).

As to claim 10, the combination of Park and Jouseen discloses the electronic device of claim 1. The combination further discloses the processor is further configured to determine the operation frequency of the cores such that the first time is equal to or shorter than the second time (Park, the frequency controller 114 maintains the first frequency F1 at 2 GHz during the period between the third time T13 to a fifth time T15—the same as the first frequency F1 during the period between the first time T11 to the third time T13, fig. 7).

As to claim 12, the combination of Park and Jouseen discloses the method of claim 11. The combination further discloses the determining of the size of the load comprises: determining a first size of the load for processing the thread related to generation of the second frame, based on a size of a load of a thread related to generation of another frame generated earlier than the first frame and the ratio between the first time and the second time; identifying a second size of a load for processing a thread related to generation of the second frame calculated by a scheduler implemented in a memory; and determining a larger size between the first size and the second size as the size of the load for processing the thread corresponding to the second frame (Jouseen, 0035] FIG. 18 is a block diagram showing a multi-core process in which IDs/codes in each image frame are dynamically assigned to cores in a manner that more efficiently balances the processing load across the group of cores).

As to claim 13, the combination of Park and Jouseen discloses the method of claim 12. The combination further discloses transmitting the first time and the second time to a kernel allocating resources for generating the plurality of frames by a framework generating the plurality of frames (Jouseen, [0032] FIG. 15 is a block diagram showing a multi-core process in which an image frame is divided into multiple parts that are assigned to be processed in multiple cores, respectively).

As to claim 14, the combination of Park and Jouseen discloses the method of claim 12. The combination further discloses determining a core to process the thread, based on the determined size of the load (Jouseen, [0035] FIG. 18 is a block diagram showing a multi-core process in which IDs/codes in each image frame are dynamically assigned to cores in a manner that more efficiently balances the processing load across the group of cores).

As to claim 15, the combination of Park and Jouseen discloses the method of claim 11. The combination further discloses changing the core allocated as the core to process the thread into another core, based on the determined size of the load (Jouseen, [0033] FIG. 16 is a block diagram showing a multi-core process in which an image frame is assigned to be processed in one core, while another core performs one or more system tasks).

As to claim 16, the combination of Park and Jouseen discloses the method of claim 11. The combination further discloses identifying whether an application for generating the first frame is a foreground application; and determining whether to perform the operation of controlling the plurality of cores for reducing the first time in response to identification that the application is a foreground application.

As to claim 17, the combination of Park and Jouseen discloses the method of claim 11. The combination further discloses when the first frame is a frame to be first displayed among the plurality of frames, identifying, a progress level of an operation for generating the first frame at every preset time while the first frame is generated; and determining whether to perform the operation of controlling the plurality of cores for reducing the first time, based on the progress level of the operation for generating the first frame (Jouseen, [0013] Illustratively, the step of decoding can entail decoding an image in at least one for the plurality of cores, and after a predetermined time interval if (a) the image remains undecoded, and (b) it is probable that the image can be decoded with more time, the image continues to be decoded in another of the plurality of cores).

As to claim 18, the combination of Park and Jouseen discloses the method of claim 17. The combination further discloses identifying whether the time spent for generating the first frame is longer than or equal to the second time, based on the progress level of the operation for generating the first frame; and determining whether to perform the operation of controlling the plurality of cores for reducing the first time in response to identification that the time spent for generating the first frame is longer than or equal to the second time (Park, When the frame update command FUC is applied and the frame data FD is generated, the frame buffer 130 activates the frame update signal FUD and the display controller 120 increase the frame per second signal FPS, fig. 1).

As to claim 19, the combination of Park and Jouseen discloses the method of claim 11. The combination further discloses the first frame comprises two or more subframes having different frame rates, the method further comprising determining whether to perform the operation of controlling the plurality of cores for reducing the first time in every subframe (Jouseen, [0063] The FPGA 210 functions to provide certain pre-processing operations on the image in order to increase speed and efficiency of image data handling).

As to claim 20, the combination of Park and Jouseen discloses the method of claim 11. The combination further discloses the determining of the operation frequency of the plurality of cores comprises determining the operation frequency of the plurality of cores such that the first time is equal to or shorter than the second time (Park, the frequency controller 114 maintains the first frequency F1 at 2 GHz during the period between the third time T13 to a fifth time T15—the same as the first frequency F1 during the period between the first time T11 to the third time T13, fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/30/2022